Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/22 has been entered.

Response to Arguments
This Office Action is in response to the amendment submitted on 10/27/22. Claims 1, 8-9, and 55-77 are currently pending in the application, with claims 2-7, and 10-54 having being cancelled.  Accordingly, claims 1, 8-9, and 55-77 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(b) rejection of claims 56 and 69 has been fully considered.  Given that applicant has amended the claims, such lack of antecedent basis is no longer valid.  Consequently, the 112(b) rejection of claims 56 and 69 is hereby withdrawn.

 Applicant’s arguments with respect to the 103(a) rejection of claims 1 and 55-77 have been fully considered.  Applicant argues that the study of Reidenberg is concerned with taurolidine in a laboratory setting and did not test a patient’s blood sample wherein the taurolidine is used in a catheter lock solution (i.e. external to the body of the patient) while the instant invention addresses C. Auris infection that are within the blood (i.e. internal to the body).  Additionally, Applicant argues that many substances are available to kill bacteria including bleach and yet one skilled in the art would not have injected bleach into a patient for treatment.  Thus, applicant argues that determining whether a substance can be injected into a patient is complicated and time-consuming and thus no motivation exists to inject a taurolidine formulation of Reidenberg into a patient without extensive experimentation to determine how the formulation would impact the health of the patient.  Such arguments are however not found persuasive as the Examiner contends that Reidenberg clearly delineated the use of taurolidine for treating C. Auris infection.  Irrespective of the fact that the studies were conducting in a laboratory in vitro does not negate the fact that taurolidine was taught by Reidenberg to be effective and possessed antimicrobial efficacy in clinical isolates of C. Auris.  
As for Applicant’s arguments that one skilled in the art would not have injected bleach which is also known to be anti-microbial, the examiner contends that bleach is not known as a medicament while taurolidine is known as such.  Additionally, one skilled in the art would have been apprised of the anti-microbial art and thus would have known that taurolidine has low acute toxicity as compared to bleach which is caustic and causes irritation and cell death to biological tissues.  Thus, such arguments are moot as one skilled in the art would have indeed found it obvious to administer taurolidine to treat infections in blood since it is well established that infections can take place in catheters and thus leads to blood infection.  Thus, C. Auris infections in catheters that could result to C. Auris infection in blood would be avoided and thus obvious to treat C. Auris in blood sample with a reasonable expectation of success given its effectiveness in controlling growth of C. Auris in catheters.  
	As for applicant’s arguments of undue experimentation wherein determining if a substance can be injected is complicated and time-consuming, the Examiner reminds applicant that an enablement rejection was not made but rather an obviousness rejection.  The fact that an experiment can be time-consuming and complicated does not necessarily it undue especially in art that typically engage in such experimentation.  
Given that the prior art demonstrated the efficacy of taurolidine in treating C. Auris infection would have indeed motivated one skilled in the art to try to treat C. Auris infection in blood and would have expected reasonable success.  

	Applicant also argues that Farrington is not concerned with fungal infection but rather is concerned with bacteria where it teaches that an antibiotic can be parenterally delivered when needed to treat a serious infection.  Such argument is not found persuasive as the examiner again refers Applicant to Farrington who teaches that parenteral therapy Is preferred for therapy of serious infectious because high therapeutic concentration are achieved reliably and rapidly (see paragraph 1 of Farrington).  Farrington did not state that only serious bacterial infections warrants parenteral therapy.  Rather, Farrington teaches in general that parenteral therapy (which may be I.V. or I.M.) is preferred for serious infections (i.e. encompassing any type of infection, be it fungal or bacterial) wherein high therapeutic concentrations are achieved reliably and rapidly.  While Farrington went on to focus on bacterial infection, the disclosure of Farrington strictly focuses on the benefits of Parenteral therapy for infections including preferences by specially trained nurses and hospital associated cost.  Thus, contrary to Applicant’s arguments, Farrington does indeed provide a motivation as to why one skilled in the art would have administered taurolidine parenterally if the desire is to achieve high therapeutic concentrations rapidly and reliably.  
 As for Polaschegg, it was provided to demonstrate that taurolidine compositions can be made while being carried by gels, be made as suspensions or injectable polymers (see abstract). In fact, Polaschegg suggests the use of taurolidine  for systemic administration in patients and wherein taurolidine compositions can be injectable and administered in vivo (see abstract, pg. 10, and pg. 21, lines 13-18).  As a result, the examiner contends that one skilled in the art would have indeed found it obvious to administer Taurolidine as a suspension as it was suggested by the prior art Polaschegg and known to be effective against C. Auris.

With respect to Khunmanee et al., it was provided to demonstrate that injectable hydrogels are known in the art to deliver a variety of bioactive agents as a drug carrier.  Consequently, one skilled in the art who desired non-immunogenecity and good biodegradability in a carrier would have formulated hyaluronic acid hydrogel to deliver taurolidine.  

For the foregoing reasons, the 112(b) rejection of record is hereby withdrawn while the 103(a)rejection remains proper.  In view of Applicant’s amendment, the following modified 103 (a) Final rejection is being made.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 55-77 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reidenberg et al. (ASM Microbe Conference, June 2017, Abstract, previously cited) in view of Farrington, M. (Clinical Pharmacology, 2102, 11th Edition, pg. 1, previously cited) and in view of Polaschegg et al. (WO 2005/115357 A2, previously cited).  
Reidenberg et al. teach that multi-resistant Candida Auris is susceptible to Taurolidine (see abstract).  Specifically, C. Auris isolates collected from patients in hospitals infected with C. Auris were tested against taurolidine and other anti-fungal agents and the minimum inhibitory concentration (MIC) was determined.  Reidenberg et al. found that multi-resistant C. Auris became susceptible to treatment with taurolidine at a dosage of about 512 mg/L (see abstract).  Consequently, Reidenberg et al. teach that taurolidine possess antimicrobial efficacy in clinical isolates of C. Auris.

Reidenberg does not specifically teach that the taurolidine compound is a  powder that is formed as a suspension.  Additionally, Reidenberg does not specifically teach administration of taurolidine to the blood via parenteral administration or intravenous administration.  Further, Reidenberg and Polaschegg et al. do not specifically teach addition of saline, gelatin, anticoagulants or substances that increase cell permeability.

Farrington et al. teach that parenteral therapy is typically preferred for therapy of serious infections because high therapeutic concentrations of a drug can be achieved (see paragraph 1).  Farrington also teaches that while many antibiotics (i.e. antimicrobial agent including taurolidine) are well absorbed orally, the long-held assumption is that prolonged parenteral therapy is necessary for adequate therapy of serious infections (see paragraph 1).  Moreover, Farrington teaches that parenteral therapy is also given when oral therapy is not suitable and the infection responds to once-daily administration of a suitable anti-microbial agent (see paragraph 2). 

Polaschegg et al. teach a medication for treating bacterial infections, comprising taurolidine carried by one of gels, liquid, thixotropic gels, colloidal mixtures, dispensal suspensions, injectable polymers (i.e. inclusive of intravenous administration), or a microparticle (see abstract).  Specifically, Polaschegg et al. teach treating the blood with taurolidine wherein Polaschegg et al. suggests the use of taurolidine for systemic administration in patients (see abstract and pg. 10).  Additionally, Polaschegg et al. teach that taurolidine can be formulated into various types of microparticles such as bioerodible plastics or gels; liposomes and composite silicone/hydrogel materials and wherein taurolidine can be carried by gels, dispersal suspensions, and injectable polymers (see pgs. 16 and 20).  Importantly, Polaschegg et al. teach that the composition comprising taurolidine can comprise hyaluronic acid (HA) and water (see pg. 20, lines 25-27 and pg. 47, lines 3-6).  Also, Polaschegg et al. teach addition of various carriers or additional active ingredients (see pg. 18, lines 20-28 and pg. 21).  Additionally, Polaschegg et al. teach that another form of the invention involves a composition comprising taurolidine, wherein the composition is injectable and wherein said taurolidine is administered in vivo (see pg. 21, lines 13-18).    Of interest, Polaschegg et al. teach that taurolidine is usually manufactured as a dry white powder and made into various particle sizes that can then be incorporated into hydrogels, microspheres or liposomes (see instant claim 1; see pg. 27 and pg. 28, lines 1-5).  Polaschegg et al. further teach systemic administration of taurolidine as infusion at low concentration or as extracorporeal administration for higher concentration of taurolidine (see pgs. 41-42 and pg. 59, claim 20).  Additionally, Polaschegg et al. teach that taurolidine in powder or aqueous solution is stable over several years at room temperature (see instant claim 65; see pg. 54, table 1, last line). 

While Polaschegg et al. is silent on the pH or that the pH is comparable to that of human blood, the examiner maintains that one skilled in the art would have found it obvious to formulate the composition to a pH similar to that of human blood as Polaschegg et al. teach administration to the blood or plasma system.  Additionally, Reidenberg and Polaschegg et al. do not specifically teach addition of saline or anticoagulants or substances that increase cell permeability, the examiner however contends that addition of EDTA (substance that increases cell permeability) and/or anti-coagulants are within the purview of the skilled artisan if the desire is to prevent blood clumping during the administration of taurolidine composition).  Likewise, the use of various carriers including saline is within the purview of the skilled artisan if the desire is to formulate stable composition of taurolidine.  
         	
Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the compound taurolidine of Reidenberg as a suspension or an aqueous solution since Polaschegg et al. teach that taurolidine compositions can be made as a suspension or solution for treating infections and eradicating colonization.  Additionally, one skilled in the art would have found it obvious to administer such compound parenterally to the blood of a patient since Farrington teaches that said administration leads to reliable and increased therapeutic concentration of the drug.  Given the teachings of Reidenberg, Farrington, and Polaschegg et al., one of ordinary skill would have been motivated to formulate taurolidine as a suspension or aqueous solution with the reasonable expectation of providing a method that is not only effective in treating C. Auris but also effective in enhancing dissolution rate.  

		Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reidenberg et al. (ASM Microbe Conference, June 2017, Abstract) in view of Farrington, M. (Clinical Pharmacology, 2102, 11th Edition, pg. 1, previously cited) and in view of Polaschegg et al. (WO 2005/115357 A2, previously cited) as applied to claims 1 and 55-77 above, and further in view of Khunmanee et al. (Journal of Tissue Engineering, September 2017, Vol. 8, pgs. 1-16, previously cited).

The Reidenberg, Farrington, and Polaschegg references are as discussed above and incorporated by reference herein.  However, Reidenberg and Polaschegg do not specially teach adding hyaluronic-based hydrogel to the method of Reidenberg.

Khunmanee et al. teach that injectable hydrogels are known in the art to be used to deliver a wide range of bioactive agents such as drugs (see abstract).  Because of hyaluronic acid unique physicochemical and biological properties, hyaluronic acid hydrogel has been investigated and suggested for drug delivery applications and as drug carriers (see abstract see pg. 11, right col. last paragraph).  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to add hyaluronic acid hydrogel as a carrier since Khunmanee teaches that said compound can be used as an effective drug carrier.  Given the teachings of Reidenberg, Farrington, Polaschegg, and Khunmanee, one of ordinary skill would have been motivated to formulate taurolidine as a suspension or solution and further add hyaluronic acid hydrogel as a carrier with the reasonable expectation of providing a method that is not only effective in treating C. Auris but also effective in delivering such drug to the appropriate site.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
12/03/2022